In a proceeding pursuant to article 78 of the CPLR to review respondent’s determination canceling the grocery store beer license of petitioner Port Richmond Food Surplus Corp. and imposing a forfeiture of its bond in the sum of $1,000 and canceling the grocery store beer license of petitioner Fair Deal Super Market Inc. and disapproving- its renewal of such license for the license period 1973-1974 and imposing a forfeiture of its bond in the sum of $1,000, the petitioners appeal from a judgment of the Supreme Court, County of Richmond, dated March 29, 1974, which dismissed the proceeding. Judgment modified, on the law, by reducing the cancellation of petitioner Port Richmond Food Surplus Corp.’s grocery store beer license (a) to suspension for such period of time as has elapsed absent such license but not less than 30 days forthwith and 15 days deferred and (b) forfeiture of $1,000 bond against such petitioner; and by reducing the cancellation and setting aside the disapproval of renewal of the grocery store beer license for the license period 1973-1974 of petitioner Fair Deal Super Market, Inc., (a) to suspension for such period of time as has elapsed absent such license but not less than 30 days forthwith and 15 days deferred and (b) forfeiture of $1,000 bond against such petitioner. As so modified, judgment affirmed, without costs. No questions of fact were considered. In our opinion, under the circumstances herein, the cancellation and revocation of the respective licenses was not warranted and constituted an abuse of discretion. Gulotta, P. J., Hopkins, Martuscello, Shapiro and Christ, JJ., concur.